Exhibit 4.3 GREAT SOUTHERN BANCORP, INC. TO WILMINGTON TRUST COMPANY as Trustee INDENTURE Dated as of , 20 SUBORDINATED DEBT SECURITIES TABLE OF CONTENTS Page ARTICLE ONEDEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION 1 SECTION 101.Definitions 1 SECTION 102.Compliance Certificates and Opinions 8 SECTION 103.Form of Documents Delivered to Trustee 9 SECTION 104.Acts of Holders 9 SECTION 105.Notices, etc. 10 SECTION 106.Notice to Holders; Waiver 10 SECTION 107.Effect of Headings and Table of Contents 11 SECTION 108.Successors and Assigns 11 SECTION 109.Separability Clause 11 SECTION 110.Benefits of Indenture 11 SECTION 111.No Personal Liability 12 SECTION 112.Governing Law 12 SECTION 113.Legal Holidays 12 ARTICLE TWOSECURITIES FORMS 12 SECTION 201.Forms of Securities 12 SECTION 202.Form of Trustee’s Certificate of Authentication 13 SECTION 203.Securities Issuable in Global Form 13 ARTICLE THREETHE SECURITIES 14 SECTION 301.Amount Unlimited; Issuable in Series 14 SECTION 302.Denominations 16 SECTION 303.Execution, Authentication, Delivery and Dating 16 SECTION 304.Temporary Securities 18 SECTION 305.Registration, Registration of Transfer and Exchange 20 SECTION 306.Mutilated, Destroyed, Lost and Stolen Securities 22 SECTION 307.Payment of Interest; Interest Rights Preserved 23 SECTION 308.Persons Deemed Owners 24 SECTION 309.Cancellation 25 SECTION 310.Computation of Interest 25 ARTICLE FOURSATISFACTION AND DISCHARGE 25 SECTION 401.Satisfaction and Discharge of Indenture 25 SECTION 402.Application of Trust Funds 26 ARTICLE FIVEREMEDIES 27 SECTION 501.Events of Default 27 SECTION 502.Acceleration of Maturity; Rescission and Annulment 28 SECTION 503.Collection of Indebtedness and Suits for Enforcement by Trustee 28 SECTION 504.Trustee May File Proofs of Claim 29 SECTION 505.Trustee May Enforce Claims Without Possession of Securities or Coupons 29 SECTION 506.Application of Money Collected 30 SECTION 507.Limitation on Suits 30 i SECTION 508.Unconditional Right of Holders to Receive Principal, Premium or Make-Whole Amount, if any, Interest and Additional Amounts 31 SECTION 509.Restoration of Rights and Remedies 31 SECTION 510.Rights and Remedies Cumulative 31 SECTION 511.Delay or Omission Not Waiver 31 SECTION 512.Control by Holders of Securities 31 SECTION 513.Waiver of Past Defaults 32 SECTION 514.Waiver of Stay or Extension Laws 32 SECTION 515.Undertaking for Costs 32 ARTICLE SIXTHE TRUSTEE 32 SECTION 601.Notice of Defaults 32 SECTION 602.Certain Rights of Trustee 33 SECTION 603.Not Responsible for Recitals or Issuance of Securities 34 SECTION 604.May Hold Securities 34 SECTION 605.Money Held in Trust 34 SECTION 606.Compensation and Reimbursement 34 SECTION 607.Corporate Trustee Required; Eligibility 35 SECTION 608.Resignation and Removal; Appointment of Successor 35 SECTION 609.Acceptance of Appointment By Successor 36 SECTION 610.Merger, Conversion, Consolidation or Succession to Business 37 SECTION 611.Appointment of Authenticating Agent 37 SECTION 612.Certain Duties and Responsibilities 38 SECTION 613.Conflicting Interests 38 ARTICLE SEVENHOLDERS’ LISTS AND REPORTS BY TRUSTEE AND COMPANY 39 SECTION 701.Disclosure of Names and Addresses of Holders 39 SECTION 702.Reports by Trustee 39 SECTION 703.Reports by Company 39 SECTION 704.Company to Furnish Trustee Names and Addresses of Holders 39 ARTICLE EIGHTCONSOLIDATION, MERGER, SALE, LEASE OR CONVEYANCE 40 SECTION 801.Consolidations and Mergers of Company and Sales, Leases and Conveyances Permitted Subject to Certain Conditions 40 SECTION 802.Rights and Duties of Successor Corporation 40 SECTION 803.Officers’ Certificate and Opinion of Counsel 40 ARTICLE NINESUPPLEMENTAL INDENTURES 41 SECTION 901.Supplemental Indentures Without Consent of Holders 41 SECTION 902.Supplemental Indentures with Consent of Holders 42 SECTION 903.Execution of Supplemental Indentures 43 SECTION 904.Effect of Supplemental Indentures 43 SECTION 905.Conformity with Trust Indenture Act 43 SECTION 906.Reference in Securities to Supplemental Indentures 43 SECTION 907.Notice of Supplemental Indentures 43 SECTION 908.Subordination Unimpaired. 43 ARTICLE TENCOVENANTS 43 SECTION 1001.Payment of Principal, Premium or Make-Whole Amount, if any, Interest and Additional Amounts 44 SECTION 1002.Maintenance of Office or Agency 44 ii SECTION 1003.Money for Securities Payments to Be Held in Trust 45 SECTION 1004.[Reserved] 46 SECTION 1005.Existence 46 SECTION 1006.Maintenance of Properties 46 SECTION 1007.Insurance 46 SECTION 1008.Payment of Taxes and Other Claims 46 SECTION 1009.Provision of Financial Information 47 SECTION 1010.Statement as to Compliance 47 SECTION 1011.Additional Amounts 47 SECTION 1012.Waiver of Certain Covenants 48 ARTICLE ELEVENREDEMPTION OF SECURITIES 48 SECTION 1101.Applicability of Article 48 SECTION 1102.Election to Redeem; Notice to Trustee 48 SECTION 1103.Selection by Trustee of Securities to Be Redeemed 48 SECTION 1104.Notice of Redemption 49 SECTION 1105.Deposit of Redemption Price 50 SECTION 1106.Securities Payable on Redemption Date 50 SECTION 1107.Securities Redeemed in Part 51 ARTICLE TWELVESINKING FUNDS 51 SECTION 1201.Applicability of Article 51 SECTION 1202.Satisfaction of Sinking Fund Payments with Securities 51 SECTION 1203.Redemption of Securities for Sinking Fund 52 ARTICLE THIRTEEN[RESERVED] 52 ARTICLE FOURTEENDEFEASANCE AND COVENANT DEFEASANCE 52 SECTION 1401.Applicability of Article; Company’s Option to Effect Defeasance or Covenant Defeasance 52 SECTION 1402.Defeasance and Discharge 52 SECTION 1403.Covenant Defeasance 53 SECTION 1404.Conditions to Defeasance or Covenant Defeasance 53 SECTION 1405.Deposited Money and Government Obligations to Be Held in Trust; Other Miscellaneous Provisions 54 ARTICLE FIFTEENMEETINGS OF HOLDERS OF SECURITIES 55 SECTION 1501.Purposes for Which Meetings May Be Called 55 SECTION 1502.Call, Notice and Place of Meetings 55 SECTION 1503.Persons Entitled to Vote at Meetings 55 SECTION 1504.Quorum; Action 56 SECTION 1505.Determination of Voting Rights; Conduct and Adjournment of Meetings 56 SECTION 1506.Counting Votes and Recording Action of Meetings 57 SECTION 1507.Evidence of Action Taken by Holders 57 SECTION 1508.Proof of Execution of Instruments 58 ARTICLE SIXTEEN[RESERVED] 58 ARTICLE SEVENTEENSUBORDINATION 58 SECTION 1701.Agreement to Subordinate 58 SECTION 1702.Liquidation; Dissolution; Bankruptcy 58 iii SECTION 1703.Default on Senior Debt 58 SECTION 1704.Acceleration of Securities 59 SECTION 1705.When Distribution Must Be Paid Over 59 SECTION 1706.Notice by Company 59 SECTION 1707.Subrogation 59 SECTION 1708.Relative Rights 59 SECTION 1709.Subordination May Not Be Impaired By Company 59 SECTION 1710.Distribution or Notice to Representative 59 SECTION 1711.Rights of Trustee and Paying Agent 60 iv GREAT SOUTHERN BANCORP, INC. Reconciliation and tie between Trust Indenture Act of 1939, as amended (the “TIA”), and Indenture, dated as of , 200: Trust Indenture Act Section IndentureSection Section310(a)(1) 607 (a)(2) 607 (b) 608 Section312(c) 701 Section314(a) 703 (a)(4) 1010 (c)(1) 102 (c)(2) 102 (e) 102 Section315(b) 601 Section316(a)(last sentence) 101 (“Outstanding”) (a)(1)(A) 502, 512 (a)(1)(B) 513 (b) 508 Section317(a)(1) 503 (a)(2) 504 Section318(a) 112 (c) 112 Note: This reconciliation and tie shall not, for any purpose, be deemed to be a part of the Indenture. Attention should also be directed to Section318(c) of the TIA, which provides that the provisions of Sections 310 to and including 317 of the TIA are a part of and govern every qualified indenture, whether or not physically contained therein. v INDENTURE INDENTURE, dated as of
